Citation Nr: 0639678	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona that denied entitlement for the benefits 
sought.  The veteran and his spouse provided testimony at a 
hearing before the undersigned Active Veterans Law Judge in 
August 2006, and a transcript of the hearing proceedings is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his August 2006 hearing before the undersigned, the 
veteran and his wife testified (Transcript, page 5) that his 
PTSD symptoms had worsened since his March 2005 VA 
examination.  

As for the veteran's claim for entitlement to service 
connection for hypertension, secondary to psychiatric 
disorder, the veteran's representative sought (Transcript, 
pages 24-25) clarification of the VA examiner's medical 
opinion expressed following examination of the veteran in 
March 2005.  While the examiner stated it was possible the 
PTSD contributed "toward the development of hypertension, it 
is less likely as not that PTSD is the cause of HTN."  The 
examiner's comments were unclear as to aggravation. 

Further, the veteran stated at the August 2006 hearing that 
he was scheduled to see a Dr. Deegan in September 2006.  
According to the veteran (Transcript, page 29), it was Dr. 
Deegan who told him that his hypertension was probably caused 
by his PTSD.  A review of the records does not contain a 
statement to this effect.  

In view of the foregoing, the Board believes that further 
substantive development is in order and the case is REMANDED 
for the following actions:

1.  The RO should obtain updated VA 
clinical records from the VA Medical 
Center in Phoenix, Arizona, from January 
2005 to the present.  This should include 
the report of an indicated visit to a Dr. 
Deegan in September 2006.

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  The veteran 
should be properly notified of the 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions expressed 
must also be provided.   

3.  The RO should contact Dr. Bush at the 
VA Medical Center in Phoenix and ask him 
to provide clarification for his March 
2005 opinion as to the etiology of the 
veteran's hypertension and whether the 
veteran's hypertension might have been 
aggravated by the service connected PTSD.  
The claims folder should be made 
available to him.  

If he is not available, the RO should 
schedule a VA examination with an 
examiner with expertise in hypertension 
and psychiatric disorders.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
current hypertension was aggravated by 
his service-connected PTSD.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



